Citation Nr: 1243705	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-43 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2008 for the grant of service connection for headaches due to a closed head injury.

2.  Entitlement to an effective date earlier than February 27, 2008 for the grant of service connection for organic brain syndrome due to a closed head injury.  

3.  Entitlement to an initial evaluation in excess of 10 percent for organic brain syndrome.

4.  Entitlement to an initial evaluation in excess of 30 percent for headaches.

5.  Whether retroactive payment in the amount of $2658.00 based on new compensation awarded effective November 4, 2009, by a rating decision dated March 16, 2010 is correct.



REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that the RO has also adjudicated and certified on appeal the issue of entitlement to service connection for traumatic brain injury (TBI) under the criteria for evaluating such residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  However, the Veteran is in receipt of service connection for headaches and organic brain syndrome, both of which resulted from a closed head injury.  In essence, the new criteria for evaluating traumatic brain injury presents an alternative avenue for rating the currently service connected residuals of the closed head injury rather than a method for establishing separate service connection.  As such, the Board finds that the issues are correctly stated above.  The Board is required to consider all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In any event, the pertinent issues are being remanded at this time, and the RO will be directed to consider all potential criteria in the evaluation of the Veteran's service-connected headaches and organic brain syndrome.

The Board observes that entitlement to a total rating based on unemployability was denied in an August 2010 rating decision.  In his November 2012 statement, the Veteran asserted that his psychiatric symptoms had affected his ability to obtain and hold employment.  The Veteran has therefore raised a new claim for a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As such, future adjudication of the Veteran's claim should include the issue of TDIU, in accordance with the holding in Rice. 

The issues of entitlement to higher initial evaluations for headaches and organic brain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In rating decisions dated in November 1983, June 1984, and April 1985, the RO administratively denied service connection for residuals of a skull fracture; the Veteran did not appeal.

2.  The Veteran petitioned to reopen his claim for residuals of a skull fracture in August 1988; a January 1989 rating decision continued denial of the claim; the Veteran did not appeal.

3.  An October 1989 rating decision continued denial of the claim; the Veteran did not appeal.

4.  A new petition to reopen the claim of entitlement to service connection for residuals of a skull fracture was received on February 27, 2008; service connection was granted by a November 2008 rating decision, and an effective date of February 27, 2008 was assigned.

5.  In a March 2010 rating decision, the Veteran was awarded additional disability compensation; his combined evaluation was raised from 40 to 80 percent effective November 4, 2009, constituting an increase in monthly compensation from $541.00 to $886.00.  The effective date of this increase was set at December 1, 2009 and the Veteran was retroactively paid for the months of December 2009, January 2010, and February 2010.


CONCLUSIONS OF LAW

1.  The November 1983, June 1984, April 1985, January 1989, and October 1989 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2012).

2.  The criteria for an effective date prior to February 27, 2008 for the grant of service connection for headaches have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

3.  The criteria for an effective date prior to February 27, 2008 for the grant of service connection for organic brain syndrome have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

4.  The retroactive compensation payment in the amount of $2658.00 based on new compensation awarded effective November 4, 2009, by a rating decision dated March 16, 2010 is correct.  38 U.S.C.A. §§ 1115, 5107(b), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.31, 3.102 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

With respect to the claims for earlier effective dates for the grant of service connection, the record reflects that these are "downstream" issues in that they arose from the grant of service connection.  In such instances, the original claim (here, the claim for service connection) has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once the claim filed by the Veteran has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger the requirement for additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Board observes that an April 2008 VCAA letter discussed the manner in which VA determines effective dates.

With respect to the Veteran's argument that the retroactive payment issued in March 2010 was incorrect, the Board notes that this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

Analysis

	Effective Dates

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final disallowance . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2012).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

If a decision by the RO or the Board goes unappealed, such is final.  A final and binding decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.  The Veteran has not alleged CUE in any previous decision.

As noted, service connection for residuals of a skull fracture had been denied prior to the Veteran's February 2008 claim.  

The Veteran's original claim was received in November 1974.  He was scheduled for an examination but reportedly failed to appear.  

A subsequent claim was received in August 1983.  The RO administratively denied the claim in November 1983 and the Veteran was notified that the denial was due to his failure to report for a scheduled examination.  The Veteran was advised of his appellate rights.

In March 1984 the Veteran requested that his examination be rescheduled.  The RO administratively denied the claim in June 1984, noting that the Veteran had failed to report for a VA examination.  He was advised of his appellate rights.

An April 1985 rating decision noted that the Veteran had applied for service connection for residuals of a skull fracture but that the rating board did not assume jurisdiction.  It noted that the refusal to accept jurisdiction was based on the Veteran's failure to return a VA Form 21-4176 regarding the circumstances surrounding his claimed injury.  The Veteran was advised of his appellate rights with respect to the rating decision.

A completed VA Form 21-4176 was signed by the Veteran in August 1988 and received by the RO that month.  With the form was a statement by the Veteran acknowledging that his claim had been previously denied because he failed to return the form.    

In a January 1989 rating decision the RO noted that the Veteran had failed to report for a VA examination.  He was notified that his claim was denied on that basis.  He was also advised that further action could not be taken unless the Veteran informed VA of his willingness to report for a VA examination.

In July 1989 the Veteran indicated that he would report for an examination, and one was scheduled.  An October 1989 rating decision indicates that the Veteran again failed to report for examination.  

An October 1989 rating decision continued the denial of the Veteran's claim.

In February 1993 the Veteran submitted a Request for and Consent to Release of Information from Claimant's Records.  He requested all rating decisions, service records, and all VA records.  He indicated the purpose of his request was to reopen VA claims for disability.  He did not specify the claims he wished to reopen.  

In March 2003 the Veteran requested records pertaining to his service, noting that the purpose of his request was medical problems from the Vietnam War.

The next documented contact from the Veteran dates to February 27, 2008, when he specifically requested that his claim be reopened.

Having carefully reviewed the record, the Board has determined that an effective date prior to February 27, 2008 is not warranted.  The prior rating decisions are final in the absence of an appeal by the Veteran.  The most recent rating decision is dated in October 1989, and it became final absent an appeal by the Veteran within the appropriate period.  The next communication from the Veteran regarding his desire to reopen the claim of entitlement to service connection for residuals of a head injury was received by the RO on February 27, 2008.  The Board acknowledges that other communications were received from the Veteran; however, these communications did not specify his desire to reopen the claim of entitlement to service connection for residuals of a skull fracture.  Rather, they requested various records.  Moreover, the Board notes that each prior final denial was based on the Veteran's failure to act (i.e., complete and return a form or report for a scheduled examination), and that he was made aware of the consequences of such failure.  Therefore, under the law, the Board finds that the earliest effective date and the appropriate effective date in this case is February 27, 2008, the date of receipt of the Veteran's petition to reopen his claims.

	Retroactive Compensation

38 C.F.R. § 3.31 provides that payment of monetary benefits based on increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award becomes effective. The meaning of "increased award" under this section includes an award which is increased due to additional disability.  38 C.F.R. § 3.31(a).

In this case, the Veteran was awarded additional disability compensation in a March 16, 2010 rating decision; his combined evaluation was raised from 40 percent to 80 percent effective November 4, 2009.  Based on the rating decision, an award was promulgated on March 9, 2010 and the Veteran's monthly compensation amount was increased from $541.00 to $1427.00, a difference of $886.00 per month.  The RO set the effective date for payment as December 1, 2009, the first day of the month following the effective date of the grant of increased compensation.  As such, the Veteran was retroactively paid for the months of December 2009, January 2010, and February 2010 in the amount of $2658.00.

The Veteran argues that he should be paid for five months and that the additional amount should total $4420.00.  He essentially claims that he should be paid for the difference in compensation amounts for the month of November 2009.  However, as discussed above, the law directs that payment of monetary benefits based on increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award becomes effective.  As such, the Board finds that the RO was correct in determining that retroactive payment was due only for the months of December 2009, January 2010, and February 2010.  Accordingly, the Veteran's claim must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where the law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than February 27, 2008 for the grant of service connection for headaches due to a closed head injury is denied.

Entitlement to an effective date earlier than February 27, 2008 for the grant of service connection for organic brain syndrome due to a closed head injury is denied.  

Retroactive payment in the amount of $2658.00 based on new compensation awarded effective November 4, 2009, by a rating decision dated March 16, 2010 is correct.

REMAND

The Veteran seeks a higher initial evaluation for his headaches.  This disability is evaluated pursuant to 38 C.F.R. §4.124a,  Diagnostic Code 8100, for migraine headaches.  When there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is warranted.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Upon review of the record, the Board notes that reports of VA examinations in July 2008 and January 2009 did not include a discussion of whether the Veteran's headaches are productive of severe economic inadaptability.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, neither examiner elicited a history regarding the economic impact of the Veteran's headaches; as such, their reports are inadequate for the purpose of evaluating this disability, and an additional examination is necessary. 

The Veteran also seeks a higher initial evaluation for organic brain syndrome resulting from his in-service head injury.  On discharge examination at MacDill Air Force Base in November 1973, the examiner noted that the Veteran was psychiatrically abnormal.  He indicated that the Veteran had a character and behavior disorder and immature personality, and directed the reader to a mental health evaluation letter dated September 7, 1973, attached to the examination report.  No such letter is currently associated with the claims file.  A request should be made for the letter in question and any other pertinent records, to the appropriate base hospital or provider if necessary.

The record contains various psychiatric diagnoses, to include posttraumatic stress disorder (PTSD) and personality changes secondary to head injury. Neuropsychological testing in August 2008 yielded a valid but abnormal profile on the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), noting severe emotional, personality, and behavioral problems.  In September 2008 a VA provider provided an assessment of PSTD, cognitive impairment due to a traumatic brain injury, and questionable panic.  A November 2012 statement by the Veteran describes his psychiatric symptoms, to include concentration and memory problems, irritability, and sleep disturbance.  In light of the various diagnoses reflected in the record and the Veteran's statement suggesting worsening of his symptoms, the Board concludes that an additional psychiatric examination is necessary to determine which of the Veteran's psychiatric manifestations are related to his organic brain syndrome or may otherwise be residuals of the closed head injury in service.

Finally, as discussed above, further adjudication of these issues should also include the issue of entitlement to a TDIU.

In light of the above discussion, the Board has concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Contact the appropriate service department and request the mental health evaluation letter dated September 7, 1973 which is referenced in the report of the Veteran's separation examination.  

Efforts to obtain identified records should be fully documented in the record.  If VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

The below development should not be accomplished until records identified by the Veteran have been obtained, or the AOJ has concluded that they are not available.

2.  Schedule the Veteran for a VA neurological examination to determine to determine the severity of his service-connected headache disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should discuss the manifestations of the Veteran's headache disability, to include the frequency, severity, and duration of his headaches.  The examiner should specifically state whether there are characteristic prostrating attacks, and indicate their frequency over the previous several months.  The examiner should also indicate whether there are very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Schedule the Veteran for a VA psychiatric examination to determine to determine the severity of his service-connected organic brain syndrome.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current manifestations of the Veteran's organic brain syndrome.  To the extent possible, the examiner should distinguish the manifestations of the Veteran's organic brain syndrome from any other acquired psychiatric disorder.  The examiner should specifically address whether the Veteran underwent personality change as the result of his in-service closed head injury.

The examiner should also provide an opinion regarding whether the Veteran's service-connected psychiatric disability renders him unemployable.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


